           Case 3:20-cv-00610-SDD-SDJ         Document 11      08/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

HOWARD                                                                   CIVIL ACTION

VERSUS                                                                   20-610-SDD-SDJ

METROPOLITAN PROPERTY
AND CASUALTY INSURANCE

                                            RULING

          The Court, after carefully considering the Motion,1 the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated July 9, 2021, to which no objection was filed, hereby approves

the Report and Recommendations of the Magistrate Judge and adopts it as the Court’s

opinion herein.

          ACCORDINGLY,

          IT IS HEREBY ORDERED that removal was timely and Plaintiff’s Motion to

Remand (Rec. Doc. 5) is DENIED.

          Signed in Baton Rouge, Louisiana on August 5, 2021.


                                          
                                          S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 5.
2
    Rec. Doc. 9.
